Title: To Benjamin Franklin from Mary Stevenson, 24 May 1764
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Kensington May 24. 1764
Your Indulgence to me gives you a Claim to as much as you can desire from me, therefore don’t think I am so unreasonable to expect an answer to every Letter I write, I am sufficiently paid by the assurance that you receive mine with Pleasure, and when you have leisure to write me one I hope you are sensible I receive the favour with Gratitude. I was with my Mother when your Letter of March 14. arriv’d. Were I no otherwise interested in it than the part I take in what gives you pain I should be sorry to give you an account of her bad state of health. She has had a return of the disorder in her Head, and applied again to Dr. James, from whose prescription she found relief, and I hope she is in that respect better, but she is under the hands of good Mr. Small from a hurt she receiv’d in her Leg by a fall, and I fear the confinement will retard the Recovery of her Health: However let us hope that ere you receive this account she will be well; I don’t love to spread dejection. My Aunt is well, and so is my Aunt Rooke, excepting her Lameness. They are much oblig’d by your kind Remembrance, and send their good Wishes in return. I have seen Miss Blunts since I receiv’d your last favour, and let them know the obliging notice you took of their family. My Dolly is better upon the whole than she was last year, but she is far from well. I often say I know very few that are good for anything who enjoy Health: I hope you will ever be one exception.
I thank you, my dear, Sir for the Narrative you sent me, which has afforded me the pleasure of attending to the just applause that has been given you by those who had the happiness of knowing you were the amiable man who ever breath’d such sentiments, and likewise of those who knew you only by name. You cannot imagine how proud I was upon this occasion to have you call’d my Friend. Why will you not come to seek Repose in this Island. Don’t let them tell you “old trees cannot safely be transplanted,” I have lately seen some fine tall firs remov’d from Kensington to the Queen’s Palace without injury, and Why should not the valuable North American plants flourish here? I am, my dear, my ever-honour’d Friend, with the highest gratitude most affectionately yours
M.S.
